Reverse and Remand and Opinion Filed this June 19, 2013




                                        Court of Appeals
                                                         S      In The


                                 Fifth District of Texas at Dallas
                                                     No. 05-12-01580-CV

                                   MICHAEL LODISPOTO, Appellant
                                                                   V.
                                              ADI RUVOLO, Appellee

                             On Appeal from the 429th Judicial District Court
                                          Collin County, Texas
                                 Trial Court Cause No. 429-03660-2012

                                        MEMORANDUM OPINION
                                    Before Justices Francis, Evans and Richter1
                                            Opinion by Justice Francis
         In this interlocutory appeal, Michael Lodispoto appeals the trial court’s order granting a

temporary injunction. Lodispoto argues the temporary injunction is void because, among other

things, it does not contain a trial setting or provide for a bond. He also argues a subsequent order

enforcing the injunction is void.

        Rule 683 requires every order granting a temporary injunction to include an order setting

the cause for trial on the merits. TEX. R. CIV. P. 683. The purpose of a temporary injunction is to

preserve the status quo of the subject matter of the suit, pending a final trial on the merits of the

case. Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002). A trial date must be


   1.   The Honorable Martin E. Richter, Retired Justice, sitting by assignment
included in an injunction order to protect the parties from being subject to a temporary injunction

made permanent by the trial court’s failure to set the matter for a final determination on the

merits. EOG Resources, Inc. v. Gutierrez, 75 S.W.3d 50, 53 (Tex. App.—San Antonio 2002, no

pet.).

         Similarly, rule 683 requires the court to “fix the amount of security to be given by the

applicant.” TEX. R. CIV. P. 683. This rule is strictly construed. See Chambers v. Rosenberg, 916
S.W.2d 633, 634 (Tex. App.—Austin 1996, writ denied) (per curiam). Before a trial court issues

a temporary injunction, the applicant must execute a bond to the adverse party and file the bond

with the court clerk. TEX. R. CIV. P. 683.

         The procedural requirements of rules 683 and 684 are mandatory. Qwest Commc’ns

Corp. v. AT&T Corp., 24 S.W.3d 334, 337 (Tex. 2000) (per curiam). An order granting a

temporary injunction that does not meet these requirements is subject to being declared void and

dissolved. Id.

         Here, the order granting the temporary injunction does not set the case for trial nor does it

provide for a bond; accordingly, the order is void. We sustain the first issue.

         Just more than a month after granting the temporary injunction, the trial court signed a

second order granting a motion to enforce the injunction and order to show cause. Lodispoto

argues that because the temporary injunction order was void, this order is likewise void. Again,

we agree. See Gray Wireline Svc., Inc. v. Cavanna, 374 S.W.3d 464, 472 (Tex. App.—Waco

2011, no pet.) (“A void order has no force or effect and confers no right; it is a nullity.”); In re

Garza, 126 S.W.3d 268, 271 (Tex. App.—San Antonio, orig. proceeding) (explaining trial court

abuses discretion by holding party in contempt for violating void order). We sustain the second

issue.




                                                  2
        We reverse the trial court’s order granting the temporary injunction, dissolve the

temporary injunction, and set aside the order enforcing the temporary injunction. We remand

this case to the trial court for further proceedings.




                                                        /Molly Francis/
                                                        MOLLY FRANCIS
121580F.P05                                             JUSTICE




                                                   3
                                     S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

MICHAEL LODISPOTO, Appellant                   On Appeal from the 429th Judicial District
                                               Court, Collin County, Texas
No. 05-12-01580-CV       V.                    Trial Court Cause No. 429-03660-2012.
                                               Opinion delivered by Justice Francis;
ADI RUVOLO, Appellee                           Justices Evans and Richter participating.

       In accordance with this Court’s opinion of this date, we REVERSE the trial court’s
November 2, 2012 Injunction Order, DISSOLVE the temporary injunction, and SET ASIDE the
December 7, 2012 Order Granting Motion to Enforce Injunction and Order to Show Cause. We
REMAND for further proceedings consistent with the opinion.
       It is ORDERED that appellant MICHAEL LODISPOTO recover his costs of this appeal
from appellee ADI RUVOLO.


Judgment entered June 19, 2013




                                               /Molly Francis/
                                               MOLLY FRANCIS
                                               JUSTICE




                                           4